Citation Nr: 0120373	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for third degree 
burn scars of the left upper arm, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Following a remand in July 1997, the Board issued 
a decision in February 1999 that denied entitlement to 
service connection for left knee and right knee disabilities 
and entitlement to an increased rating for third degree burn 
scars of the left upper arm.  The veteran appealed this 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) issued a Memorandum Decision in May 1999 that 
granted the appellant's motion to sever the left knee 
disability claim from the other claims, remand the claim for 
service connection for left knee disability, and vacate the 
Board's February 1999 decision as it pertained to the issue 
of service connection for left knee disability.  In February 
2001, the Court granted a joint motion of the parties and 
vacated the Board's February 1999 decision with respect to 
the remaining issues.

The Board notes that this appeal initially included the issue 
of an increased rating for residuals of shell fragment wound 
of the left thigh.  This issue, however, was remanded by the 
Board in February 1999 for additional development and it has 
yet to be recertified for appellate consideration.


REMAND

In light of the Court's orders and the request of the 
veteran's attorney in May 2001 that the case be remanded for 
further development, the case is REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
which would help to establish an 
etiological relationship between his 
current left knee and/or right knee 
disability, and his active military 
service or any service-connected 
disability.

2.  In addition, the veteran should be 
asked to provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who have treated or 
evaluated him at any time since his 
discharge from service for his left knee 
and/or right knee disability and, in 
recent years, for his service-connected 
third degree burn scars of the upper left 
arm.  After securing any necessary 
releases, the RO should attempt to obtain 
a copy of all indicated records, which 
are not already of record, and 
permanently associate them with the 
claims file.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  Upon completion of the above 
development, if the physician who 
performed the VA muscles examination on 
March 27, 1996, is available, the RO 
should take appropriate steps to 
determine if she reviewed the veteran's 
claims folder before rendering her 
opinion that traumatic arthritis of the 
veteran's left knee, status post left 
knee replacement, was secondary to 
shrapnel injury of his left knee.  

5.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of each 
currently present disorder of either 
knee.  The examination should be 
performed by the VA physician who 
performed the muscles examination of 
March 27, 1996, if available.  If that 
physician is unavailable, the examination 
should be performed by an orthopedist.  
The claims folders, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results 
and a review of the claims folders, 
the examiner should provide an 
opinion with respect to each 
currently present disorder of either 
knee as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or 
was caused or chronically worsened 
by the service-connected residuals 
of a shell fragment wound of the 
left thigh.  If the examiner 
believes that any knee disorder was 
aggravated by the service-connected 
shell fragment wound residuals, the 
examiner should attempt to identify 
the extent of disability due to 
aggravation.  

The rationale for each opinion 
expressed must also be provided.

The veteran should be notified of the 
date, time, and place of the examination 
in writing, and a copy of the 
notification letter should be included in 
the claims folders. 

6.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current extent of 
impairment from the veteran's service-
connected third degree burn scars of the 
left upper arm.  The veteran should be 
notified of the date, time, and place of 
the examination in writing, and a copy of 
the notification letter should be 
included in the claims folders.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
Any indicated studies should be 
conducted.

The examiner should provide specific 
measurements of the scarring.  The 
examiner should identify any evidence of 
exfoliation, exudation, itching, and 
crusting.  The examiner should indicate 
whether the scars are poorly nourished 
with repeated ulceration and whether the 
scarring is tender and painful on 
objective demonstration.  In addition, 
any functional impairment of the 
veteran's left arm resulting from the 
service-connected disability should be 
specifically identified.  

7.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

9.  Then, the RO should readjudicate the 
claims for service connection for left 
knee disability and right knee disability 
on direct and secondary bases and 
readjudicate the claim for an increased 
evaluation for third degree burn scars of 
the left upper arm.  If any of these 
claims are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his attorney an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


